 



Exhibit 10.2
SYBASE, INC.
AMENDED AND RESTATED 2003 STOCK PLAN
FORM OF NOTICE OF STOCK OPTION GRANT
AND
AGREEMENT

     
 
  Sybase, Inc.
 
   
 
  ID: 94-2951005
 
   
 
  One Sybase Drive

California 94568   Dublin,

          (925) 236-4566 fax# 236-5502
 
 

     
[name]
  Option Number [       ]
[home address]
  Plan: Amended 2003 Stock Plan
 
  ID: [       ]

 



--------------------------------------------------------------------------------



 



Effective [DATE], (“Grant Date”), you have been granted a Non-Qualifed Stock
Option to purchase [NUMBER] (       ) shares of Sybase, Inc. common stock at an
Exercise Price of $[PRICE] per share pursuant to the Sybase, Inc. Amended and
Restated 2003 Stock Plan (the “Plan”). Except as otherwise defined herein, terms
with initial capital letters shall have the same meanings set forth in the Plan.
If you are an employee of Sybase or a Sybase subsidiary, a copy of the Plan is
available on Syberspace at
http://syberspase.sybase.com/site/site_doc/docdisplay/0,260,00.html. If you are
not an employee of Sybase, a copy of the Plan is attached to this Notice and
Agreement. In either case, the terms and conditions of the Plan are incorporated
herein by this reference.
Subject to the terms and conditions of the Plan, this Option shall vest over a
period of [INSERT VESTING TERMS IF NON-STANDARD][forty-eight (48) months from
the Grant Date as follows: The Option shall vest as to 1/8 of the total Shares
on the six month anniversary of the Grant Date, and shall vest as to 1/48 of the
total Shares per month thereafter.] This Option shall expire seven (7) years
from the Grant Date.
Your acceptance of this grant and any exercises of this option are subject to
your acknowledgement and agreement that this Notice and Agreement and this
Option are subject to the following Sybase policy:
(a) If Sybase’s Board of Directors determines that there has been a significant
restatement of Sybase’s financial results due to misconduct by one or more of
Sybase’ employees (as determined by the Board), the Board will review any
incentive compensation (including the Option granted under this Notice and
Agreement) that was paid to such employees and calculated on the basis of having
met or exceeded specific performance targets for performance periods which
occurred during the restatement period. If the Board determines that the
incentive compensation would have been lower had it been calculated based on
such restated results, to the extent permitted by governing law and employment
contracts, then with respect to the employees whose misconduct contributed to
the restatement, (1) the Board will seek to recoup, for the benefit of Sybase,
and such employees agree to return, the difference between the cash compensation
actually paid to the employees and the cash compensation that would have been
paid had the calculation been based on the restated financial statements, and
(2) such employees agree to (i) forfeit all of his or her outstanding equity
grants (including the Option granted under this Notice and Agreement) granted on
or after February 5, 2008, whether or not they have vested, and (ii) repay
proceeds from the sale of shares obtained pursuant to an equity grant including
the Option granted under this Notice and Agreement) granted on or after
February 5, 2008 if the sale occurred during the 12 month period following the
initial filing of the financial statements that are later restated. (b) The
actions contemplated by this section are in addition to any other actions
imposed by law enforcement agencies, regulators or other authorities
By accepting this grant and exercising any portion of the Option, you represent
that you: (i) agree to the terms and conditions of this Notice and Agreement and
the Plan; (ii) have reviewed the Plan and the Notice and Agreement in their
entirety, and have had an opportunity to obtain the advice of legal counsel
and/or your tax advisor with respect thereto; (iii) fully understand and accept
all provisions hereof; (iv) agree to accept as binding, conclusive, and final
all of the Administrator’s decisions regarding, and all interpretations of, the
Plan and the Notice and Agreement; and (v) agree to notify the Company upon any
change in your home address indicated above.
You are not required to return a signed copy of this Notice of Stock Option
Grant and Agreement. Please retain it for your records.

     
 
Dated: [DATE]
   
For Sybase, Inc.: [NAME]
   

 